                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                                   )
 Devin G. Nunes,                                   )      Case No. 5:19-cv-04064-CJW-MAR
                                                   )
              Plaintiff,                           )
                                                   )     Defendants’ Resisted Motion to
 v.
                                                   )     Reinstate and Extend the Temporary
 Ryan Lizza and Hearst Magazine Media,             )     Stay of Discovery by Two Months
 Inc.,                                             )
                                                   )
              Defendants.                          )


       Defendants Hearst Magazine Media, Inc. (“Hearst”) and Ryan Lizza (“Lizza”) (collectively

“Defendants”) respectfully move the Court, pursuant to Fed. R. Civ. P. 26(c), to modify its

February 4, 2020 order issuing a temporary stay of discovery, ECF No. 26 (the “February Stay

Order”), and its subsequent order extending the temporary stay of discovery by 60 days, ECF No.

45 (the “March Stay Order,” together with the February 4 Stay Order, the “Stay Orders”), by

reinstating the temporary stay and extending its expiration by two months, to the earlier of (i) the

Court’s decision on Defendants’ pending motion to dismiss and to strike, see ECF No. 34 (the

“Motion to Dismiss”), or (ii) to and through July 31, 2020. Counsel for Plaintiff, Congressman

Devin G. Nunes, has informed the undersigned counsel that Plaintiff resists this motion because

Plaintiff “will not agree to any stay of discovery.” In support of this Motion, Defendants state:

       1.      On January 21, 2020, Lizza and Hearst Magazines, Inc. moved for a stay of

discovery pending the resolution of a then-forthcoming pre-trial motion to dismiss Plaintiff’s

amended complaint. See ECF No. 17. The Court granted that motion in its February Stay Order.

       2.      In the February Stay Order, the Court found that “[t]he actual malice standard of

New York Times Co. v. Sullivan, 376 U.S. 254 (1964) coupled with the pleading requirements of




                                    1
      Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 1 of 6
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), at

the very least, pose challenges to [Plaintiff’s] case.” Feb. Stay Order, at 4. The Court considered

“those challenges,” coupled with “the First Amendment concerns raised by Defendants,” and

concluded that a consideration of the merits weighed in favor of granting a stay of discovery. Id.

The Court also found that “a stay at this early stage of discovery would conserve the Court’s and

the parties’ resources,” particularly here, as “the scope and contours of [the reporter’s] privilege

will be more readily ascertained—along with any proportionality concerns under Rule 26(b)—

once the Court has ruled on the Motion to Dismiss.” Id. at 4, 5. The Court also found that

Plaintiff had “not identified any prejudice or other consequence he might suffer as a result of a

temporary stay at this stage of the litigation.” Id. at 5.

        3.      The Court therefore ordered that “discovery is stayed until the earlier of either a

ruling by the district court on Defendants’ motion to dismiss or April 1, 2020.” See Feb. Stay

Order, at 5. In entering the February Stay Order, the Court’s stated “intention [was] to allow

ample time for the parties and the Court to address the issues raised [in the Motion to Dismiss]

without permitting the case to linger on the Court’s docket unnecessarily.” Id. On Defendants’

subsequent motion (which was unresisted by Plaintiff), the Court extended the discovery stay by

60 days, because—with oral argument on Defendants’ Motion to Dismiss being scheduled for

April 24, 2020—a 60-day continuance was necessary to “afford the Court time to rule on the

motions prior to the resumption of discovery.” See Mar. Stay Order, at 1. The additional 60

days elapsed on June 1, 2020. The Court has not yet issued a ruling on the pending Motion to

Dismiss, which was fully submitted as of April 24, 2020.

        4.      Good causes exists to reinstate the stay of discovery and extend it by another two

months, to and through July 31, 2020. It is apparent from the Stay Orders that the Court




                                    2
      Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 2 of 6
intended to afford itself the opportunity to decide the Motion to Dismiss “prior to the resumption

of discovery.” See Mar. Stay Order, at 1. It is quite understandable that the Court would require

more time to issue its ruling on the Motion to Dismiss. It presents many issues for decision,

including important issues of constitutional law. See id.

       5.      The Court’s reasons in support of its prior Stay Orders apply with just as much

force today as they did when the Court entered the prior Stay Orders. The same “First

Amendment concerns” apply. See Feb. Stay Order, at 4. The “challenges” posed to Plaintiff’s

case by “[t]he actual malice standard of New York Times Co. v. Sullivan . . . coupled with the

pleading requirements of” Twombly and Iqbal, remain—and are squarely presented by the

Motion to Dismiss. Id. It remains true that a stay of discovery at this early stage will “conserve

the Court’s and the parties’ resources.” Id. It is also true that “the scope and contours of [the

reporter’s] privilege will be more readily ascertained—along with any proportionality concerns

under Rule 26(b)—once the Court has ruled on the Motion to Dismiss.” Id. at 4, 5.

       6.      Additionally, the prejudice suffered by Plaintiff as a result of a temporary stay of

discovery is no different or more acute than at the time of the prior Stay Orders—which is to say,

there is no “prejudice or other consequence [Plaintiff] might suffer as a result of a temporary stay

at this stage of the litigation” at all. Id. at 5. Indeed, the Court has not entered a scheduling

order in this action, and so there are at present no deadlines for the completion of any discovery.

                      *                  *                  *                  *

       7.      Defendants had hoped to avoid troubling the Court with this application, which is

an extension of the findings and reasoning reflected in the Stay Orders. Four days ago,

Defendants served Plaintiff with timely written objections and responses to pending document

requests, in which Defendants explained that they are deferring production of documents in this




                                    3
      Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 3 of 6
matter until an appropriate time after the Court has ruled on the Motion to Dismiss. As

Defendants explained in their objections, the scope of appropriate discovery will be more readily

ascertained after the Court rules on the pending Motion to Dismiss. See Ex. A.

        8.     Two days ago, Plaintiff responded to Defendants’ objections. He disagreed with

nearly all, if not all, of Defendants’ objections; demanded the “immediate” production of any and

all responsive documents; and stated his “inten[t] to request a telephone conference with the

Magistrate Judge immediately, during which we will request an Order compelling complete

responses and all responsive documents.” Among other issues raised by Plaintiff, he challenged

Lizza’s invocation of the Iowa reporter’s privilege and/or the District of Columbia shield law,

even though this Court has already recognized that “the scope and contours of [the reporter’s]

privilege will be more readily ascertained—along with any proportionality concerns under Rule

26(b)—once the Court has ruled on the Motion to Dismiss.” Feb. Stay Order, at 5. Plaintiff

added that—although he had previously agreed to extend the stay of discovery to provide the

Court with enough time to decide the Motion to Dismiss, see ECF No. 45—he was no longer

willing to agree to a stay of discovery, see Ex. B.

        9.     Plaintiff’s knee-jerk, absolutist position regarding Defendants’ objections

reinforces Defendants’ expectation that this matter will foster discovery disputes requiring Court

intervention. This, in turn, underscores the value that the Court’s decision on the Motion to

Dismiss will have in instructing the Court and the parties as to the appropriate scope of

discovery. Together with all other factors that warranted the issuance of the Stay Orders in the

first place, Plaintiff’s position militates in favor of reinstating and extending the stay of

discovery to and through the earlier of the Court’s decision on the Motion to Dismiss or July 31,

2020.




                                      4
        Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 4 of 6
       WHEREFORE, Defendants Ryan Lizza and Hearst Magazine Media, Inc., respectfully

request, pursuant to Fed. R. Civ. P. 26(c), that the Court reinstate the stay of discovery in this

matter and extend it to and through the earlier of the Court’s decision on the Motion to Dismiss

or July 31, 2020.



June 26, 2020                                  Ryan Lizza and Hearst Magazine Media, Inc.,
                                               Defendants

                                               By: /s/ Jonathan R. Donnellan
                                               Jonathan R. Donnellan, Lead Counsel*
                                                jdonnellan@hearst.com
                                               Ravi V. Sitwala*
                                                rsitwala@hearst.com
                                               Nathaniel S. Boyer*
                                                nathaniel.boyer@hearst.com
                                               THE HEARST CORPORATION
                                               Office of General Counsel
                                               300 West 57th Street
                                               New York, New York 10019
                                               Telephone: (212) 841-7000
                                               Facsimile: (212) 554-7000
                                               *Admitted Pro Hac Vice

                                               Michael A. Giudicessi
                                                michael.giudicessi@faegredrinker.com
                                               Nicholas A. Klinefeldt
                                                nick.klinefeldt@faegredrinker.com
                                               Susan P. Elgin
                                                susan.elgin@faegredrinker.com
                                               FAEGRE DRINKER BIDDLE & REATH LLP
                                               801 Grand Avenue, 33rd Floor
                                               Des Moines, Iowa 50309-8003
                                               Telephone: (515) 248-9000
                                               Facsimile: (515) 248-9010

                                               Attorneys for Defendants




                                    5
      Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 5 of 6
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Resisted Motion to Reinstate
and Extend the Temporary Stay of Discovery by Two Months was served upon the following
parties through the court’s CM/ECF electronic filing system on June 26, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    6
      Case 5:19-cv-04064-CJW-MAR Document 49 Filed 06/26/20 Page 6 of 6
